Citation Nr: 0841749	
Decision Date: 12/04/08    Archive Date: 12/17/08

DOCKET NO.  03-00 436A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder, to include anxiety disorder and/or mood 
disorder.

2.  Entitlement to service connection for heel spurs of the 
right foot.

3.  Entitlement to service connection for Achilles tendonitis 
of the right foot.

4.  Entitlement to service connection for degenerative disc 
disease of the lumbosacral spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patricia A. Talpins, Associate Counsel 


INTRODUCTION

This matter initially came before the Board of Veterans' 
Appeals ("BVA" or "Board") on appeal from a January 2002 
rating decision of the Department of Veterans Affairs 
("VA") Regional Office ("RO") in St. Petersburg, Florida 
in which the RO, in part, denied the appellant's claims of 
entitlement to service connection for an anxiety disorder, 
bilateral heel spurs, bilateral Achilles tendonitis and 
degenerative disc disease.  The appellant, who had active 
service from February 1980 to August 1994, appealed that 
decision to the BVA.  Thereafter, the RO referred the case to 
the Board for appellate review.    
 
The appellant testified at a personal hearing before a 
Decision Review Officer in January 2004.  In addition, he 
testified before the undersigned Veterans Law Judge during a 
Travel Board hearing in June 2006.  After reviewing all 
evidence of record, the Board then remanded the case for 
further development in February 2007.  Subsequent to the 
completion of this development, the RO granted the appellant 
service connection for heel spur/Achilles tendonitis of the 
left foot. March 2008 rating decision.  The appellant's 
remaining issues on appeal were returned to the Board for 
further review.  Thereafter, the appellant submitted 
additional evidence in support of his claims with a waiver of 
RO review. See June 2008 statement from the appellant; 
September 2008 post-remand brief.  


Upon a review of the current evidence of record, the Board 
unfortunately finds that additional development of the 
appellant's claims of entitlement to service connection for 
right foot heel spurs, right foot Achilles tendonitis and 
degenerative disc disease of the lumbosacral spine is 
necessary.  As such, those claims are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center ("AMC") in Washington, DC.

In addition to the foregoing, the Board observes that the 
appellant submitted a statement in April 2006 in which he 
requested service connection for a bilateral chronic ankle 
sprain.  To the extent that this issue has not been developed 
by the RO, it is REFERRED to the RO for further review.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's claim of entitlement to 
service connection for an acquired psychiatric disorder has 
been obtained.

2.  The more probative and persuasive evidence of record 
indicates that neither a mood disorder nor an anxiety 
disorder manifested during the appellant's period of service; 
nor does the evidence reveal that the appellant's current 
acquired psychiatric disorder is causally or etiologically 
related to service.  


CONCLUSION OF LAW

An acquired psychiatric disorder, to include anxiety disorder 
and/or a mood disorder, was not incurred in or aggravated 
during service. 38 U.S.C.A. §§ 1101, 1110, 1131, 1137, 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304, 3.306 (2008).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.  The Veterans Claims Assistance Act

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 ("VCAA") that became 
law in November 2000.  The VCAA provides, among other things, 
that VA will make reasonable efforts to notify a claimant of 
the relevant evidence necessary to substantiate a claim for 
benefits under laws administered by VA.  The VCAA also 
requires VA to assist a claimant in obtaining that evidence. 
38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2008); 38 
C.F.R. § 3.159 (2008).  

With respect to the appellant's claim of entitlement to 
service connection for an acquired psychiatric disorder 
(previously characterized by the RO and the Board as a claim 
of entitlement to service connection for an anxiety 
disorder), the Board finds that VA has met all statutory and 
regulatory notice and duty to assist provisions. See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  In this regard, the 
Board finds that prior to the adjudication of the appellant's 
claim, a letter dated in September 2001 fully satisfied the 
duty to notify provisions. 38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The appellant was aware from this letter that it was 
ultimately his responsibility to give VA any evidence 
pertaining to his service connection claim.  The September 
2001 letter informed the appellant that additional 
information or evidence was needed to support his service 
connection claim; and asked the appellant to send the 
information to VA. Pelegrini v. Principi, 18 Vet. App. 112 
(2004)[Pelegrini II].  To the extent the September 2001 
letter was deficient in any respect, the appellant was 
provided a second VCAA notice informing him of the evidence 
necessary to substantiate his claim in April 2007.  
Thereafter, the appellant's service connection claim was 
readjudicated and the appellant was provided a Supplemental 
Statement of the Case in May 2008. Mayfield  v. Nicholson, 
499 F.3d 1317 (Fed. Cir. 2007) [Mayfield III].


In making the foregoing findings, the Board observes that 38 
C.F.R. § 3.159 
(VA's regulation concerning VA assistance in developing 
claims) has been revised in part recently.  These revisions 
became effective as of May 30, 2008, and several portions of 
the revisions are pertinent to the case at hand. See 73 Fed. 
Reg. 23,353-23,356 (April 30, 2008).  Notably, the final rule 
removes the third sentence of 
38 C.F.R. § 3.159(b)(1), which had stated that VA will 
request the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  The final 
rule also removes the fourth sentence of 38 C.F.R. § 
3.159(b)(1), previously indicating that if VA does not 
receive the necessary information and evidence requested from 
the claimant within one year of the date of the notice, VA 
cannot pay or provide any benefits based on that 
application.  The revised sentence reflects that the 
information and evidence that the claimant is informed that 
he or she is to provide must be provided within one year of 
the date of the notice.  Finally, under 38 C.F.R. 
§ 3.159(b)(3), no duty to provide section 38 U.S.C.A. 
§ 5103(a) notice arises upon receipt of a Notice of 
Disagreement ("NOD") or when, as a matter of law, 
entitlement to the benefit claimed cannot be established.  VA 
may continue to have an obligation to provide adequate 
section 38 U.S.C.A. § 5103(a) notice despite receipt of an 
NOD if the claim was denied and compliant notice was not 
previously provided. See Mayfield v. Nicholson, 444 F.3d 
1328, 1333-34 (Fed. Cir. 2006) [Mayfield II]. 

In addition to the foregoing, the Board observes that the 
appellant's service medical records and VA treatment records 
have been obtained, to the extent possible. 38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  There is no indication in the 
record that any additional evidence, relevant to the issue 
decided herein, is available and not part of the claims file.  
In this regard, the record also reveals that the appellant 
was afforded two (2) VA examinations in February 2004 and 
November 2007 in connection with his mental disorder claim. 
38 C.F.R. § 3.159(c)(4).  

Lastly, as will be explained in more detail below, the Board 
concludes after reviewing all evidence of record that the 
preponderance of the evidence is against the appellant's 
claim of entitlement to service connection for an acquired  
psychiatric disorder, to include an anxiety disorder and/or 
mood disorder.  As such, any questions as to the appropriate 
disability rating or effective date to be assigned to this 
claim are rendered moot; and no further notice is needed. 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Since 
there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects 
the outcome of this particular claim, the Board finds that 
any such failure is harmless and proceeds with a merits 
adjudication of the appellant's acquired psychiatric service 
connection claim. Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006). 

B.  Entitlement to service connection for an acquired 
psychiatric disorder

In this appeal, the appellant has requested service 
connection for an anxiety disorder he contends manifested 
during his deployment to the Persian Gulf in service. 
September 2001 statement in support of claim; February 2004 
VA mental disorders examination report, p. 1; June 2006 BVA 
hearing transcript, pgs. 4-6.  A review of the appellant's 
post-service medical records and February 2004 VA examination 
report reveal that the appellant has been diagnosed with an 
anxiety disorder nos ("not otherwise specified").  In 
addition, the most recent mental disorders VA examination 
report of record indicates that the appellant has a diagnosis 
of mood disorder rather than anxiety disorder. November 2007 
VA mental disorders examination report, p. 4.  As such, the 
Board has recharacterized the issue in this appeal as a claim 
of entitlement to service connection for an acquired 
psychiatric disorder, to include an anxiety disorder and/or a 
mood disorder.  

While viewing the evidence in the light most favorable to the 
appellant in this case, the Board finds that the more 
probative and persuasive evidence of record does not support 
the appellant's psychiatric disorder claim.  
As such, the appeal as to this issue must be denied. 

Applicable law provides that service connection will be 
granted if it is shown that a veteran has a disability 
resulting from an injury or disease contracted in the line of 
duty or for aggravation of a pre-existing injury or disease. 
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2008).  In addition, service connection may be granted for 
any disease diagnosed after discharge, when all of the 
evidence, including that pertinent to service, establishes 
that a disease was incurred in service. 38 C.F.R. § 3.303(d).  
Generally, to prove service connection, the record must 
contain: (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances, lay testimony, 
of an in-service incurrence or aggravation of an injury or 
disease and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury. Pond 
v. West, 12 Vet. App. 341 (1999); Caluza v. Brown, 7 Vet. 
App. 498 (1995).  

Turning to the merits of the appellant's claim, the Board 
observes (as stated above) that the medical evidence of 
record reveals the appellant has been diagnosed post-service 
with both an anxiety disorder and a mood disorder. See VA 
medical records dated from October 2000 to June 2008; 
February 2004 and November 2007 VA mental disorders 
examination reports; June 2006 BVA hearing transcript, pgs. 
4-6.  The Board finds that these diagnoses constitute a 
current disability for VA purposes and fulfills the 
requirements of the first element required to establish 
service connection. 

Turning to the second element necessary for service 
connection, a review of the appellant's service medical 
records fails to reveal evidence of complaints, treatment or 
diagnoses of an anxiety disorder or any other mood disorder.  
Although these records reference the appellant's complaints 
and treatment of stomach and abdominal problems throughout 
his period of service (see, e.g., service medical records 
dated in October 1980, December 1980, March 1982, February 
1983, June 1983, November 1987 and June 1994), these problems 
were not and have not been associated with a mental health 
diagnosis or disorder.  The appellant's medical examinations 
in service are also are unsupportive of his claim to the 
extent that they reveal the appellant's psychiatric clinical 
evaluations during his examinations were found to be normal. 
See reports of medical examinations dated in November 1979, 
May 1982 and August 1994.  In addition, a medical history 
contained in the claims file provided by the appellant at the 
time he separated from service reveals that the appellant 
denied at that time that he had (presently or in the past) 
experienced (1) frequent trouble sleeping, (2) depression or 
excessive worry or (3) nervous trouble of any sort. August 
1994 report of medical history.  


The appellant does not dispute the lack of information 
contained in his service medical records.  In addressing this 
issue, however, he essentially contends that such information 
would not be contained in his medical file as he did not 
start experiencing symptomatology associated with his current 
psychiatric disorder until he was deployed to the Persian 
Gulf. June 2006 BVA hearing transcript, p. 4.  In addition, 
he reported that when he began experiencing headaches, heart 
palpitations, sweaty hands, sleep problems and irritable 
bowel syndrome in the Persian Gulf, he thought that this 
symptomatology was related to being in a "fear of battle" 
situation rather than symptomatology associated with an 
anxiety disorder. Id., pgs. 4, 7.  As such, he did not seek 
mental health counseling as he was concerned about the 
repercussions of seeking such treatment. Id., p. 5 (the 
appellant testified that 
". . . there's this kinda taboo placed on the military for 
seeking mental treatment").  Id.  He reported that he 
realized the above-referenced symptoms were associated with 
an anxiety disorder when he returned from overseas in 2000 
(where he lived from 1994 to 2000) and underwent a Persian 
Gulf examination in which he was diagnosed with an anxiety 
disorder. Id.; January 2004 DRO hearing, pgs. 3-6.   

In light of the appellant's post-service diagnosis of anxiety 
disorder and his January 2004 Decision Review Officer (DRO) 
hearing testimony, the RO afforded the appellant a VA mental 
health examination in February 2004. See January 2004 VA 
examination request.  In doing so, the RO essentially assumed 
based upon the appellant's service in the Persian Gulf that 
he did in fact experience the symptomatology he testified 
about during his January 2004 DRO hearing. See 38 U.S.C.A. § 
1154(a) (In each case where a veteran is seeking service 
connection for a disability, due consideration shall be given 
to the places, types, and circumstances of such veteran's 
service as shown by such veteran's service record, the 
official history of each organization in which such veteran 
served, such veteran's medical records, and all pertinent 
medial and lay evidence).  In this case, it is entirely 
consistent and logical that the appellant would have 
experienced some moments of anxiety and stress associated 
with his tour of duty in the Persian Gulf; and as such, the 
Board assumes for the sake of argument in this case that the 
second element of the service connection test has been met.  
However, experiencing moments of stress and anxiety in 
certain situations is not analogous or akin to being found to 
have developed an anxiety or mood disorder as a result of 
those experiences.  As such, the RO's scheduling of a VA 
examination in regards to the present claim was warranted and 
appropriate. 

Turning to the third element of the service connection test 
(medical evidence of a nexus between the current disability 
and the in-service disease or injury), the Board observes 
that the appellant was diagnosed with an anxiety disorder nos 
during his February 2004 VA examination.  Unfortunately, the 
February 2004 VA examiner failed to provide a medical opinion 
as to whether the appellant's currently diagnosed psychiatric 
disorder was present in service or otherwise related to 
service.  As such, the Board remanded the appellant's claim 
for an addendum medical opinion addressing this issue in 
February 2007. February 2004 VA mental disorders examination 
report; February 2007 BVA decision.  Due to the fact that the 
February 2004 VA examiner apparently was not available, the 
appellant was scheduled for a new VA examination in November 
2007.  

A review of the appellant's November 2007 examination report 
reveals that the appellant reported to the VA examiner (a 
psychiatrist) that he served in Desert Storm from August 1990 
to April 1991; and that he first began experiencing mood 
symptoms consisting of irritability, poor sleep, some 
concentration problems and feelings of helplessness during 
his military service. November 2007 VA examination report, 
pgs. 1-2.  After obtaining a medical history from the 
appellant and reviewing his claims file, the VA examiner 
ultimately diagnosed the appellant with a mood disorder that 
was being aggravated by obstructive sleep apnea. Id., p. 4.  
In doing so, the examiner reported that the appellant found 
certain sedating agents and/or medications to be most 
beneficial towards (what the appellant categorized) his 
depression; and other medications he tried involving SSRIs 
(selective serotonin reuptake inhibitors) had not been 
beneficial.  In addition, the examiner reported that it was 
likely that the appellant was under-reporting his alcohol use 
as an AUDIT screen undertaken by the examiner indicated the 
potential for abuse.  Based upon the above-referenced 
findings, the examiner opined that the appellant's reported 
mood disorder symptoms were less likely than not due to any 
service stressor. Id.      


After reviewing all evidence of record in the light most 
favorable to the appellant, the Board finds that the 
dispositive factor in this case is that there is no competent 
medical evidence of record linking the appellant's current 
diagnoses of anxiety disorder and/or mood disorder to the 
appellant's period of service.  Rather, the only competent 
evidence of record addressing the claimed relationship 
between the appellant's disorders and his period of service 
is the November 2007 VA examination report in which the 
examiner opined that the appellant's current acquired 
psychiatric disorder is not related to service.  In light of 
the VA examiner's review of the appellant's claims file, 
performance of a mental status examination and consideration 
of the appellant's statements and subjective medical history, 
the Board finds the November 2007 opinion to be both 
persuasive and credible.  In addition, the Board finds the 
November 2007 medical opinion to be uncontroverted.  

In making the above-referenced finds, the Board observes for 
the record that to the extent the appellant testified that he 
subjectively experienced problems with anxiety during his 
Persian Gulf service, his testimony is competent.  However, 
even though the appellant is competent to report how he felt 
during this period of time, his statements were considered 
and weighed by the VA examiner in formulating the November 
2007 medical opinion; and in doing so, the examiner 
implicitly found the appellant's statements to be less 
persuasive and less credible then the mental status 
examination results and the other information contained in 
the claims file.  In terms of the Board evaluating the 
appellant's testimony in conjunction with the other evidence 
of record, the Board finds the appellant's statements to be 
less persuasive and insufficient upon which to make a finding 
of continuity of symptomatology, and thus not credible to 
support a finding of service connection. See generally 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); 
Buchanan v. Nicholson, 451 F.3d 1331(Fed. Cir. 2006); Layno 
v. Brown, 6 Vet. App. 465 (1994); Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  

Therefore, based upon a thorough review of the record, the 
Board concludes that the preponderance of the evidence is 
against the appellant's claim of entitlement to service 
connection for an acquired psychiatric disorder.  In reaching 
this decision, the Board has considered the doctrine of 
reasonable doubt.  However, as a preponderance of the 
evidence against the appellant's claim, the doctrine is not 
applicable. Gilbert v. Derwinski, 1 Vet. App. 49 (1991).


ORDER

Service connection for an acquired psychiatric disorder, to 
include anxiety disorder and/or mood disorder, is denied.


REMAND

A preliminary review of the record with respect to the 
appellant's claims of entitlement to service connection for 
heel spurs of the right foot, Achilles tendonitis of the 
right foot and degenerative disc disease of the lumbosacral 
spine discloses a need for further development prior to final 
appellate review.  

In regards to the current appeal, the appellant contends he 
currently has a right foot disorder and low back disorder he 
believes manifested as a result of the physical demands of 
his military service and, with respect to his low back 
disability in particular, an accident that occurred during 
his failed attempt to complete airborne training in 1990. 
February 2007 BVA decision, pgs. 4-5.  While the appellant's 
service medical records do not specifically show any 
treatment or diagnoses of degenerative disc disease of the 
lumbosacral spine, heel spurs of the right foot or Achilles 
tendonitis of the right foot, the records do show that the 
appellant was treated for right ankle and foot problems 
during service, to include a complaint of right heel pain. 
See service medical records dated in February 1980, May 1984, 
July 1984 and March 1988.  In addition, the service medical 
records reference complaints of lower back pain reported by 
the appellant in December 1986; and the appellant's treatment 
for a fall from approximately 12 feet during airborne 
training in August 1990. See service medical records dated in 
December 1986 and August 1990.  The records also document 
that at the time of his separation from service, the 
appellant denied any history of recurrent back pain or foot 
trouble; and no pertinent abnormalities were noted on 
examination at that time. August 1994 report of medical 
examination and report of medical history.  
 
During his June 2006 BVA hearing, the appellant testified 
about his right foot problems and also provided additional 
information as to his August 1990 accident in service. June 
2006 BVA hearing transcript, pgs. 9-11, 14-17.  In terms of 
his back claim, the appellant testified that he began 
experiencing back pain shortly after his 1990 accident. Id., 
pgs. 9-11.  He indicated that he was examined at a hospital 
on the date of the accident mainly in relationship to his 
right side and hip, as that was where his pain was localized 
at that time. Id., p. 13.  The appellant went on to report 
that he began experiencing back pain soon after he was 
deployed to the Persian Gulf; that this pain was not 
documented in his service medical records as he was on duty 
in Saudi Arabia at the time; and he did not receive 
subsequent treatment from 1994 to 2000 for his back as he 
lived overseas during that time frame. Id., pgs. 5-6, 13-14.  
He also testified that he was diagnosed with degenerative 
disc disease during his Persian Gulf physical, undertaken 
when he returned to the United States from living overseas. 
Id., p. 11; see also January 2004 DRO hearing transcript, 
pgs. 7-9.  A review of VA medical records contained in the 
claims file that appear to be related to the appellant's 
Persian Gulf physical examination reveals an October 2000 
radiology report pertaining to the appellant's lumbar spine 
in which the appellant was diagnosed with disk bulges most 
severe at the L4-5 level. See October 2000 VA medical 
records. 

In the February 2007 remand, the Board sought medical 
opinions as to the etiology and, if feasible, date of onset 
of any identified degenerative disc disease of the lumbar 
spine, heel spurs and Achilles tendonitis.  In response to 
this request, the RO referred the appellant's claims folder 
to the VA medical examiner who evaluated the appellant in 
February 2004 but did not provide a (positive or negative) 
nexus opinion regarding the appellant's disorders and his 
period of service.  In terms of addressing the Board's 
questions, the examiner in November 2007 reviewed the 
appellant's claims file and opined, in part, that it was less 
likely as not that the appellant's right foot disorder and 
degenerative disc disease of the lumbar spine was present in 
service or is otherwise related to military service.  In 
providing these medical opinions, however, the examiner 
opined that the appellant's right foot problems were not 
related to service on the basis that she did not see "any 
indication [in the claims file] of such conditions being a 
problem in the service or [the appellant] having right foot 
problems or right Achilles' problems in the service."  In 
terms of the appellant's back disorder claim, the examiner 
reported that upon reviewing the claims file, she "was not 
able to find documentation of [a lower back] injury" and 
definitely did not see "any recurrent visits or evaluations 
or treatment for a low back condition, in the c-file, which 
would be expected if the current low back condition of 
degenerative disc disease of the lumbar spine existed then."  
She then stated that since there was no evidence of 
chronicity about the low back condition in the records from 
service, the appellant's back disorder cannot be related to 
the service without resort to speculation. See November 2007 
VA examination report.  

As set forth above, while the appellant's service medical 
records may not specifically reference diagnoses of right 
foot heel spurs, right foot Achilles tendonitis or 
degenerative disc disease of the spine, the records do 
document the 1990 accident reported by the appellant and 
symptomatology related to the appellant's right ankle and 
right foot.  In addition, the claims file contains the DRO 
and BVA hearing testimony in which the appellant reported 
experiencing certain symptomatology related to his right foot 
and back during his period of service.  In light of the 
foregoing, the Board finds that an addendum VA medical 
opinion is necessary that addresses the positive medical 
evidence and the appellant's subjective medical history in 
conjunction with the absence of contemporary medical 
evidence. 

Accordingly, the case is REMANDED for the following action:

The appellant's claims file should be 
returned to the VA examiner who 
provided the November 2007 VA medical 
opinions regarding the appellant's 
claims of entitlement to service 
connection for (1) heel spurs of the 
right foot, (2) Achilles tendonitis of 
the right foot and (3) degenerative 
disc disease of the lumbosacral spine 
for the purpose of obtaining addendum 
medical opinions that address whether 
it is at least as likely as not that 
the appellant's post-service back and 
right foot diagnoses are related to the 
appellant's period of service.  In 
providing the addendum medical 
opinions, the examiner should 
specifically address and consider the 
service medical records related to the 
appellant's right foot, low back and 
August 1990 accident in service 
(discussed above), in conjunction with 
the remaining evidence of record 
including the history of the claimed 
disabilities as documented in the other 
evidence of record and the veteran's 
statements.  A complete rationale 
should be offered for all opinions and 
conclusions expressed.

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefits sought are not granted, 
the appellant and his representative should be furnished a 
Supplemental Statement of the Case and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development; and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal. Kutscherousky v. West, 12 
Vet. App. 369 (1999).  No action is required of the appellant 
unless he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner. See 38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2008). 



______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


